         Case 1:19-cv-00256-DAB Document 1 Filed 01/09/19 Page 1 of 28



Jason M. Drangel (JD 7204)
jdrangel@ipcounselors.com
Ashly E. Sands (AS 7715)
asands@ipcounselors.com
Kerry B. Brownlee (KB 0823)
kbrownlee@ipcounselors.com
Dwana S. Dixon (DD 0609)
ddixon@ipcounselors.com
EPSTEIN DRANGEL LLP
60 East 42nd Street, Suite 2520
New York, NY 10165
Telephone: (212) 292-5390
Facsimile: (212) 292-5391
Attorneys for Plaintiffs
WowWee Group Limited and
WowWee Canada, Inc.

                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK

 WOWWEE GROUP LIMITED and WOWWEE
 CANADA, INC.,
 Plaintiffs                                                 CIVIL ACTION No. 1:19-cv-256

 v.
                                                                 COMPLAINT
 CLOUD COMMERCE SYSTEMS LIMITED
 d/b/a FASTTECH d/b/a FASTTECH.COM,
 Defendant                                                    Jury Trial Requested



       Plaintiff WowWee Group Limited, a company organized in Hong Kong, and Plaintiff

WowWee Canada, Inc., a company organized in Canada, (“WowWee” or “Plaintiffs”), by and

through their undersigned counsel, allege as follows:


                                  NATURE OF THE ACTION

               1.     This action involves claims for trademark infringement of WowWee’s

federally registered trademarks in violation of § 32 of the Federal Trademark (Lanham) Act, 15

U.S.C. §§ 1051 et seq.; counterfeiting of WowWee’s federally registered trademarks in violation
            Case 1:19-cv-00256-DAB Document 1 Filed 01/09/19 Page 2 of 28



of 15 U.S.C. §§ 1114(1)(a)-(b), 1116(d), and 1117(b)-(c); false designation of origin, passing off,

and unfair competition in violation of Section 43(a) of the Trademark Act of 1946, as amended

(15 U.S.C. §1125(a)); copyright infringement of WowWee’s federally registered copyrights in

violation of the Copyright Act of 1976, 17 U.S.C. §§ 101 et seq.; and related state and common

law claims (the “Action”), arising from Defendant’s infringement of WowWee’s Untamed Works

(as defined infra) and Untamed Marks (as defined infra), including, without limitation, by

manufacturing, importing, exporting, advertising, marketing, promoting, distributing, displaying,

offering for sale, and/or selling unlicensed, infringing versions of WowWee’s Untamed Products

(as defined infra).

                                 JURISDICTION AND VENUE

       2.       This Court has federal subject matter jurisdiction over the claims asserted in this

Action pursuant to 28 U.S.C. §§ 1331 and 1338(a), as well as pursuant to 15 U.S.C. § 1121 as an

action arising out of violations of the Lanham Act, 15 U.S.C. §§ 1051 et seq. and the Copyright

Act, 17 U.S.C. §§ 101 et seq.; pursuant to 28 U.S.C. §1338(b) as an action arising out of claims

for false designation of origin and unfair competition; and pursuant to 28 U.S.C. § 1332, as there

is diversity between the parties and the matter in controversy exceeds, exclusive of interests and

costs, the sum of seventy-five thousand dollars. This Court has supplemental jurisdiction pursuant

to 28 U.S.C. §§1367(a), as the claims asserted thereunder are so closely related to the federal

claims brought in this Action as to form part of the same case or controversy.

       3.       Personal jurisdiction exists over Defendant in this judicial district pursuant to

N.Y.C.P.L.R. § 302(a)(1) and N.Y.C.P.L.R. § 302(a)(3) because, upon information and belief,

Defendant regularly conducts, transacts, and/or solicits business in New York and in this judicial

district, and/or derives substantial revenue from its business transactions in New York and in this

judicial district, particularly via its interactive website, supplies its goods (upon information and


                                                 2
             Case 1:19-cv-00256-DAB Document 1 Filed 01/09/19 Page 3 of 28



belief, Infringing Products, as defined infra) in New York and/or otherwise avails itself of the

privileges and protections of the laws of the State of New York such that this Court’s assertion of

jurisdiction over Defendant does not offend traditional notions of fair play and due process, and/or

Defendant’s infringing actions caused injury to WowWee in New York and in this judicial district

such that Defendant should reasonably expect such actions to have consequences in New York

and in this judicial district.

        4.       Venue is proper, inter alia, pursuant to 28 U.S.C. § 1391 because, upon information

and belief, Defendant conducts business in this judicial district, a substantial part of the events or

omissions giving rise to the asserted counts occurred in this judicial district, and harm to Plaintiff

has occurred in this district.

                                          THE PARTIES

        5.       Plaintiff WowWee Group Limited is a company organized in Hong Kong, with a

 principal place of business at Energy Plaza, 3F, 92 Granville Road, T.S.T. East, Hong Kong.

        6.       Plaintiff WowWee Canada, Inc. is a Canadian corporation, with a principal place

 of business at 3700 Saint Patrick, Suite 206, Montreal, Quebec H4E 1A2, Canada.

        7.       Upon information and belief, Defendant Cloud Commerce Systems Limited is a

 Hong Kong corporation, having a principal place of business at 15/F Parklane Centre, 25 Kin

 Kwan Street, Tuen Mun, New Territories Hong Kong. Upon information and belief, Cloud

 Commerce Systems Limited d/b/a FastTech d/b/a FastTech.com also owns and operates a return

 mailbox in the United States located at 8345 NW 66th St., Miami, Florida 33166. (hereinafter

 referred to as “Cloud Commerce” and/or “Defendant”).




                                                  3
             Case 1:19-cv-00256-DAB Document 1 Filed 01/09/19 Page 4 of 28



                                  GENERAL ALLEGATIONS

                       WowWee and Its Well-Known Untamed Products

        8.       WowWee is a leading designer, developer, marketer, and distributor of innovative

robotic toys and consumer entertainment products (“Authentic Products”). WowWee promotes

and sells its Authentic Products throughout the U.S., including in the State of New York, and

throughout the world, through major retailers, quality toy stores, department stores, and online

marketplaces, including, but not limited to, Target, Walmart, Amazon, and GameStop.

        9.       One of WowWee’s most popular and successful products are its Fingerlings toys,

which are hand-held robotic toys that react to sound, motion, and touch and are designed to look

various animals and/or other characters (e.g., monkeys, unicorns, and sloths) (“Fingerlings

Product(s)”).    Images of the Fingerlings Products are attached hereto as Exhibit A and

incorporated herein by reference.

        10.      The Fingerlings Products have achieved great success since their introduction in

2017.

        11.      Moreover, the Fingerling Products were widely recognized as the must-have toy

product for 2017, as indicated by the toy industry’s leaders and features in major news outlets

including, but not limited to, TTPM, Money Magazine, Good Housekeeping, Business Insider,

Newsday, Yahoo!, The Toy Insider, and CNN. The Fingerlings Products continued to top holiday

lists by industry insiders for 2018.

        12.      In 2018, WowWee expanded the Fingerlings Products to include hand-held robotic

toys, which are designed to look like dinosaurs (“Untamed Product(s)”). Images of some of

Plaintiffs’ Untamed Products are attached hereto as Exhibit B and incorporated herein by

reference.




                                                 4
          Case 1:19-cv-00256-DAB Document 1 Filed 01/09/19 Page 5 of 28



       13.     WowWee owns both registered and unregistered copyrights in and related to the

Untamed Products and the associated packaging.

       14.     WowWee has protected its valuable rights by filing and obtaining U.S. copyright

registrations in and relating to the Untamed Products. For example, WowWee is the owner of the

following U.S. Copyright Registrations Nos.: VAu 1-297-841 covering Untamed I, VAu 1-302-

802 covering the Untamed I Packaging & Instruction Manual, VAu 1-317-908 covering Untamed

II, and VAu 1-324-591 covering Untamed III (collectively referred to as the “Untamed Works”).

True and correct copies of the U.S. copyright registration certificates and the corresponding deposit

materials for the Untamed Works are attached hereto as Exhibit C and incorporated herein by

reference.

       15.     While WowWee has gained significant common law trademark and other rights in

the Untamed Products through its use, advertising, and promotion of the same, WowWee has also

sought to protect its valuable rights by filing for and obtaining federal trademark registrations.

       16.     For example, WowWee owns the following U.S. Trademark Registration Nos.:

3,289,747 for “WOW WEE” for a variety of goods in Class 9 and Class 28, which has been used

in commerce in connection with Authentic Products since at least as early as September 13, 2001,

and is currently in use in connection with Untamed Products; 4,505,483 for           for a variety of

goods in Class 9 and Class 28 , which has been used in commerce in connection with Authentic

Products since at least as early as June 30, 2008, and is currently in use in connection with Untamed

Products; 5,325,724 for “FINGERLINGS” for a variety of goods in Class 28 with a constructive

date of first use of January 20, 2017, which has been used, and is currently in use, in commerce in

connection       with       Untamed         Products;       5,510,100       for       “UNTAMED”

for a variety of goods in Class 28, with a constructive date of first use of November 20, 2017,




                                                  5
         Case 1:19-cv-00256-DAB Document 1 Filed 01/09/19 Page 6 of 28



which has been used in commerce in connection with Untamed Products (collectively, “Untamed

Marks”). True and correct copies of the trademark registration certificates for the Untamed Marks

are attached hereto as Exhibit D and incorporated herein by reference.

       17.     The Untamed Products generally retail for $14.99.

       18.     WowWee has spent substantial time, money, and effort in building up and

developing consumer recognition, awareness, and goodwill in the Untamed Products, Untamed

Works, and Untamed Marks.

       19.     The success of the Untamed Products is due in large part to WowWee’s marketing,

promotional, and distribution efforts. These efforts include advertising and promotion through

television, WowWee’s websites, www.fingerlings.com and www.untamed.wowwee.com (the

“Websites”), retailer websites, and other internet-based advertising, print, and other efforts both

domestically and abroad.

       20.     WowWee’s success is also due to its use of high-quality materials and processes in

making the Untamed Products.

       21.     Additionally, WowWee owes a substantial amount of the success of the Untamed

Products to its consumers and the word-of-mouth buzz that its consumers have generated.

       22.     As a result of WowWee’s efforts, the quality of its Untamed Products, its

promotions, extensive press and media coverage, and word-of mouth-buzz, the Untamed Products,

Untamed Works, and Untamed Marks have become prominently placed in the minds of the public.

Members of the public have become familiar with the Untamed Products, Untamed Works, and

Untamed Marks, and have come to recognize the Untamed Products, Untamed Works, and

Untamed Marks and associate them exclusively with WowWee.




                                                6
          Case 1:19-cv-00256-DAB Document 1 Filed 01/09/19 Page 7 of 28



       23.     WowWee and its Untamed Marks have acquired a valuable reputation and goodwill

among the public as a result of such associations.

       24.     WowWee has gone to great lengths to protect its interests in and to the Untamed

Works and Untamed Marks. No one other than WowWee is authorized to manufacture, import,

export, advertise, offer for sale, or sell any goods utilizing the Untamed Works or Untamed Marks

without the express written permission of WowWee.

                            Defendant’s Wrongful and Infringing Conduct

       25.     In light of WowWee’s enormous success, particularly with respect to the Untamed

Products, as well as the reputation that they have gained, WowWee and its Untamed Products have

become targets for unscrupulous individuals and entities that wish to exploit the goodwill,

reputation, and fame WowWee has amassed in its Untamed Products, the Untamed Works, and

the Untamed Marks.

       26.     WowWee investigates and enforces against such activity, and through such efforts,

learned of Defendant’s actions, which vary and include, but are not limited to, manufacturing,

importing, exporting, advertising, marketing, promoting, distributing, displaying, offering for sale,

and/or selling products bearing one or more of Plaintiffs’ Untamed Works and/or Untamed Marks,

and/or products in packaging and/or containing labels and/or marks and/or artwork that is

substantially or confusingly similar to one or more of Plaintiffs’ Untamed Works and/or Untamed

Marks, and/or products that are identical or substantially or confusingly similar to the Fingerlings

Products and/or Untamed Products (collectively referred to as “Infringing Product(s)” or

“Counterfeit Products”) to U.S. consumers, including those located in the State of New York,

through, at a minimum, its website, located at www.fasttech.com (“Defendant’s Website”), which

is available in, and ships to, New York. Listings for Infringing Products currently available on

Defendant’s Website are enclosed herewith as Exhibit E.


                                                 7
         Case 1:19-cv-00256-DAB Document 1 Filed 01/09/19 Page 8 of 28



       27.     Plaintiffs first became aware of Defendant’s infringing activities when one of

Plaintiffs’ employees discovered Infringing Products on Defendant’s Website.            Plaintiffs

subsequently used a third-party takedown service to have such listings removed from Defendant’s

Website, which placed Defendant on notice of the infringing nature of its Infringing Products.

       28.     On or about October 2018, Plaintiffs uncovered additional listings for Infringing

Products on Defendant’s Website. Plaintiffs’ counsel then placed a covert purchase for an

Infringing Product via Defendant’s Website, which was delivered to its office in New York. A

true and correct copy of the invoice for said covert purchase, along with photographs of the

packaging of the Infringing Product ordered and received by Plaintiffs’ counsel from Defendant’s

Website, which were taken by Plaintiffs’ counsel, are enclosed herewith as Exhibit F.

       29.     A side-by-side comparison of Plaintiffs’ Untamed Products to an Infringing

Product, ordered from Defendant’s Website and received by Plaintiffs’ counsel, appears below:

              Untamed Product                                 Infringing Product




                                                8
          Case 1:19-cv-00256-DAB Document 1 Filed 01/09/19 Page 9 of 28




       30.     Defendant is not, and has never been, authorized by WowWee or any of its

authorized agents to copy, manufacture, import, export, advertise, distribute, offer for sale, or sell

the Untamed Products or to use WowWee’s Untamed Works and Untamed Marks, or any artwork

or marks that are substantially or confusingly similar to the Untamed Works or Untamed Marks.

       31.     Defendant’s Infringing Products are nearly indistinguishable from WowWee’s

Untamed Products, only with minor variations that no ordinary consumer would recognize.

       32.     By these dealings in Infringing Products (including, without limitation, copying,

manufacturing, importing, exporting, advertising, marketing, promoting, distributing, displaying,

offering for sale, and/or selling Infringing Products), Defendant has violated WowWee’s exclusive

rights in its Untamed Works and Untamed Marks, and has used images, designs and/or artwork

that are confusingly and/or substantially similar to, identical to, and/or constitute counterfeiting

and/or infringement of WowWee’s Untamed Works and Untamed Marks in order to confuse

consumers into believing that such Infringing Products are WowWee’s Untamed Products and aid



                                                  9
         Case 1:19-cv-00256-DAB Document 1 Filed 01/09/19 Page 10 of 28



in the promotion and sales of its Infringing Products. Defendant’s conduct began long after

WowWee’s adoption and use of its Untamed Works and Untamed Marks, after WowWee obtained

the U.S. registrations in the Untamed Works and Untamed Marks, as alleged above, and after

WowWee’s Untamed Products became well-known to the purchasing public.

       33.     Prior to and contemporaneous with its actions alleged herein, Defendant had

knowledge of WowWee’s ownership of its Untamed Works and Untamed Marks, of the fame and

incalculable goodwill associated therewith, and of the popularity and success of the Untamed

Products, and in bad faith adopted WowWee’s Untamed Works and Untamed Marks.

       34.     Defendant has been engaging in the illegal counterfeiting and infringing actions, as

alleged herein, knowingly and intentionally, or with reckless disregard or willful blindness to

WowWee’s rights, or in bad faith, for the purpose of trading on the goodwill and reputation of

WowWee, WowWee’s Untamed Works, Untamed Marks, and Untamed Products.

       35.     Defendant’s dealings in Infringing Products, as alleged herein, has caused, and will

continue to cause, confusion, mistake, economic loss and has, and will continue to deceive

consumers, the public, and the trade with respect to the source or origin of Defendant’s Infringing

Products, thereby causing consumers to erroneously believe that such Infringing Products are

licensed by or otherwise associated with WowWee, thereby damaging WowWee.

       36.     In committing these acts, Defendant has, among other things, willfully and in bad

faith committed the following, all of which have and will continue to cause irreparable harm to

WowWee: infringed the Untamed Works; infringed and counterfeited the Untamed Marks;

committed unfair competition; and unfairly and unjustly profited from such activities at

WowWee’s expense.

       37.     Unless enjoined, Defendant will continue to cause irreparable harm to WowWee.




                                                10
         Case 1:19-cv-00256-DAB Document 1 Filed 01/09/19 Page 11 of 28



                                      CAUSES OF ACTION

                             FIRST CAUSE OF ACTION
       (Trademark Counterfeiting Under Sections 32, 34, and 35 of the Lanham Act,
                   15 U.S.C. §§ 1114(1)(b), 1116(d), and 1117(b)-(c)))


        38.     WowWee repleads and incorporates by reference each and every allegation set forth

in the preceding paragraphs as if fully set forth herein.

        39.     WowWee is the exclusive owner of all right and title to the Untamed Marks.

        40.     As noted supra, WowWee has continuously used the Untamed Marks in interstate

commerce since at least as early as September 13, 2001, June 30, 2008, January 20, 2017, and

March 18, 2018, respectively.

        41.     Without WowWee’s authorization or consent, with knowledge of Plaintiffs’ well-

known and prior rights in their Untamed Marks and with knowledge that Defendant’s Counterfeit

Products bear counterfeit marks, Defendant intentionally reproduced, copied, and/or colorably

imitated the Untamed Marks and/or used spurious designations that are identical with, or

substantially indistinguishable from, the Untamed Marks on or in connection with the

manufacturing, import, export, advertising, marketing, promotion, distribution, display, offering

for sale and/or sale of Counterfeit Products.

        42.     Defendant has manufactured, imported, exported, advertised, marketed, promoted,

distributed, displayed, offered for sale, and/or sold its Counterfeit Products to the purchasing

public in direct competition with WowWee, in or affecting interstate commerce, and/or has acted

with reckless disregard of WowWee’s rights in and to the Untamed Marks through its participation

in such activities.

        43.     Defendant has applied its reproductions, counterfeits, copies, and colorable

imitations of the Untamed Marks to packaging, point-of-purchase materials, promotions, and/or



                                                 11
           Case 1:19-cv-00256-DAB Document 1 Filed 01/09/19 Page 12 of 28



advertisements intended to be used in commerce upon, or in connection with, the manufacturing,

importing, exporting, advertising, marketing, promoting, distributing, displaying, offering for sale,

and/or selling of Defendant’s Counterfeit Products, which is likely to cause confusion, mistake,

and deception among the general purchasing public as to the origin of the Counterfeit Products,

and is likely to deceive consumers, the public and the trade into believing that the Counterfeit

Products sold by Defendant originate from, are associated with, or are otherwise authorized by

WowWee, thereby making substantial profits and gains to which they are not entitled in law or

equity.

          44.   Defendant’s unauthorized use of the Untamed Marks on or in connection with the

Counterfeit Products was done with notice and full knowledge that such use was not authorized or

licensed by WowWee, and with the deliberate intent to unfairly benefit from the incalculable

goodwill inherent in the Untamed Marks.

          45.   Defendant’s actions constitute willful counterfeiting of the Untamed Marks in

violation of 15 U.S.C. §§ 1114(1)(a)-(b), 1116(d), and 1117(b)-(c).

          46.   As a direct and proximate result of Defendant’s illegal actions alleged herein,

Defendant has caused substantial monetary loss and irreparable injury and damage to Plaintiffs,

their business, their reputations and their valuable rights in and to the Untamed Marks and the

goodwill associated therewith, in an amount as yet unknown, but to be determined at trial, for

which WowWee has no adequate remedy at law, and unless immediately enjoined, Defendant will

continue to cause such substantial and irreparable injury, loss, and damage to Plaintiffs and their

valuable Untamed Marks.

          47.   Based on Defendant’s actions as alleged herein, WowWee is entitled to injunctive

relief, damages for the irreparable harm that WowWee has sustained, and will sustain, as a result




                                                 12
         Case 1:19-cv-00256-DAB Document 1 Filed 01/09/19 Page 13 of 28



of Defendant’s unlawful and infringing actions, as alleged herein, and all gains, profits and

advantages obtained by Defendant as a result thereof, enhanced discretionary damages, treble

damages, and/or statutory damages of up to $2,000,000 per counterfeit mark per type of goods

sold, offered for sale, or distributed and reasonable attorneys’ fees and costs.

                                SECOND CAUSE OF ACTION
                           (Infringement of Registered Trademarks)
                            [115 U.S.C. § 1114/Lanham Act § 32(a)]

       48.     WowWee repleads and incorporates by reference each and every allegation set forth

in the preceding paragraphs as if fully set forth herein.

       49.     As noted supra, WowWee has continuously used the Untamed Marks in interstate

commerce since at least as early as September 13, 2001, June 30, 2008, January 20, 2017, and May

18, 2018, respectively.

       50.     WowWee, as owner of all right, title, and interest in and to the Untamed Marks, has

standing to maintain an action for trademark infringement under 15 U.S.C. § 1114.

       51.     Defendant was, at the time it engaged in its actions as alleged herein, actually aware

that WowWee is the owner of the federal trademark registrations for the Untamed Marks.

       52.     Defendant did not seek, and thus inherently failed to obtain consent or authorization

from WowWee, as the registered trademark owner of the Untamed Marks, to deal in and

commercially manufacture, import, export, advertise, market, promote, distribute, display, retail,

offer for sale, and/or sell Untamed Products and/or related products bearing the Untamed Marks

into the stream of commerce.

       53.     Defendant knowingly and intentionally manufactured, imported, exported,

advertised, marketed, promoted, distributed, displayed, offered for sale, and/or sold Infringing

Products, bearing and/or utilizing marks that are reproductions, counterfeits, copies and/or




                                                 13
         Case 1:19-cv-00256-DAB Document 1 Filed 01/09/19 Page 14 of 28



colorable imitations of the Untamed Marks and/or which are identical or confusingly similar to the

Untamed Marks.

       54.     Defendant knowingly and intentionally reproduced, copied, and colorably imitated

the Untamed Marks and applied such reproductions, copies, or colorable imitations to packaging,

wrappers, receptacles, online listings and/or advertisements used in commerce upon, or in

connection with, the manufacturing, importing, exporting, advertising, marketing, promoting,

distributing, displaying, offering for sale, and/or sale of Defendant’s Infringing Products.

       55.     Defendant was, at the time it engaged in its illegal and infringing actions as alleged

herein, actually aware that WowWee is the owner of all rights in and to the Untamed Marks.

       56.     Defendant’s egregious and intentional use of the Untamed Marks in commerce on

or in connection with Defendant’s Infringing Products has caused, and is likely to continue to

cause, actual confusion and mistake, and has deceived, and is likely to continue to deceive, the

general purchasing public as to the source or origin of the Infringing Products, and is likely to

deceive the public into believing that Defendant’s Infringing Products are WowWee’s Untamed

Products or are otherwise associated with, or authorized by, WowWee.

       57.     Defendant’s actions have been deliberate and committed with knowledge of

WowWee’s rights and goodwill in the Untamed Marks, as well as with bad faith and the intent to

cause confusion, mistake, and deception.

       58.     Defendant’s continued, knowing, and intentional use of the Untamed Marks

without WowWee’s consent or authorization constitutes intentional infringement of WowWee’s

federally registered Untamed Marks in violation of §32 of the Lanham Act, 15 U.S.C. § 1114.

       59.     As a direct and proximate result of Defendant’s illegal and infringing actions as

alleged herein, Plaintiffs have suffered substantial monetary loss and irreparable injury, loss and




                                                 14
          Case 1:19-cv-00256-DAB Document 1 Filed 01/09/19 Page 15 of 28



damage to their business and their valuable rights in and to the Untamed Marks and the goodwill

associated therewith in an amount as yet unknown, but to be determined at trial, for which it has

no adequate remedy at law, and unless immediately enjoined, Defendant will continue to cause

such substantial and irreparable injury, loss, and damage to WowWee and their valuable Untamed

Marks.

         60.   Based on Defendant’s actions as alleged herein, WowWee is entitled to injunctive

relief, damages for the irreparable harm that WowWee has sustained, and will sustain, as a result

of Defendant’s unlawful and infringing actions as alleged herein, and all gains, profits and

advantages obtained by Defendant as a result thereof, enhanced discretionary damages, as well as

other remedies provided by 15 U.S.C. §§ 1116, 1117, and 1118, and reasonable attorneys’ fees

and costs.

                                THIRD CAUSE OF ACTION
               (False Designation of Origin, Passing Off & Unfair Competition)
                           [15 U.S.C. § 1125(a)/Lanham Act § 43(a)]

         61.   WowWee repleads and incorporates by reference each and every allegation set forth

in the preceding paragraphs as if fully set forth herein.

         62.   WowWee, as the owner of all right, title, and interest in and to the Untamed Marks,

has standing to maintain an action for false designation of origin and unfair competition under the

Federal Trademark Statute, Lanham Act § 43(a) (15 U.S.C. § 1125).

         63.   The Untamed Marks are inherently distinctive and/or have acquired distinctiveness.

         64.   Defendant knowingly and willfully used in commerce products and/or packaging

designs that are identical or confusingly or substantially similar to, and constitute reproductions of

WowWee’s Untamed Marks and Untamed Works, and affixed, applied and used false designations

of origin and false and misleading descriptions and representations on or in connection with the




                                                 15
           Case 1:19-cv-00256-DAB Document 1 Filed 01/09/19 Page 16 of 28



manufacturing, importing, exporting, advertising, marketing, promoting, distributing, displaying,

offering for sale, and/or sale of Infringing Products, with the intent to cause confusion, to cause

mistake and to deceive the purchasing public into believing, in error, that Defendant’s substandard

Infringing Products are Untamed Products or related products, and/or that Defendant’s Infringing

Products are authorized, sponsored, approved, endorsed or licensed by Plaintiffs, and/or that

Defendant is affiliated, connected or associated with WowWee, thereby creating a likelihood of

confusion by consumers as to the source of such Infringing Products, and allowing Defendant to

capitalize on the goodwill associated with, and the consumer recognition of, WowWee’s Untamed

Marks and Untamed Works, to Defendant’s substantial profit in blatant disregard of WowWee’s

rights.

          65.   By manufacturing, importing, exporting, advertising, marketing, promoting,

distributing, displaying, offering for sale, selling, and/or otherwise dealing in the Infringing

Products that are identical to, confusingly similar to, or which constitute colorable imitations of

WowWee’s Untamed Products using marks and/or artwork that is identical and/or confusingly or

substantially similar to, or which constitute colorable imitations of WowWee’s Untamed Marks

and Untamed Works, Defendant has traded off the extensive goodwill of WowWee and Plaintiffs'

Untamed Products and did in fact induce, and intends to, and will continue to induce customers to

purchase Defendant’s Infringing Products, thereby directly and unfairly competing with

WowWee. Such conduct has permitted and will continue to permit Defendant to make substantial

sales and profits based on the goodwill and reputation of WowWee and Plaintiffs’ Untamed Marks,

which Plaintiffs have amassed through their nationwide marketing, advertising, sales, and

consumer recognition.

          66.   Defendant knew, or by the exercise of reasonable care should have known, that its




                                                16
         Case 1:19-cv-00256-DAB Document 1 Filed 01/09/19 Page 17 of 28



adoption and commencement of and continuing use in commerce of marks and/or artwork that are

identical or confusingly or substantially similar to and constitute reproductions of WowWee’s

Untamed Marks and Untamed Works would cause confusion, mistake, or deception among

purchasers, users, and the public.

       67.     Upon information and belief, Defendant’s aforementioned wrongful actions have

been knowing, deliberate, willful, intended to cause confusion, to cause mistake, and to deceive

the purchasing public and with the intent to trade on the goodwill and reputation of WowWee, its

Untamed Products, Untamed Marks, and Untamed Works.

       68.     As a direct and proximate result of Defendant’s aforementioned actions, Defendant

has caused irreparable injury to WowWee by depriving WowWee of sales of Plaintiffs’ Untamed

Products and by depriving Plaintiffs of the value of their Untamed Marks and Untamed Works as

commercial assets in an amount as yet unknown, but to be determined at trial, for which Plaintiffs

have no adequate remedy at law, and unless immediately restrained, Defendant will continue to

cause substantial and irreparable injury to WowWee and the goodwill and reputation associated

with the value of the Untamed Marks and Untamed Works.

       69.     Based on Defendant’s wrongful conduct, Plaintiffs are entitled to injunctive relief

as well as monetary damages and other remedies as provided by the Lanham Act, including

damages that WowWee has sustained and will sustain as a result of Defendant’s illegal and

infringing actions as alleged herein, and all gains, profits and advantages obtained by Defendant

as a result thereof, enhanced discretionary damages and reasonable attorneys' fees and costs.

                                FOURTH CAUSE OF ACTION
                               (Federal Copyright Infringement)
                                      [17 U.S.C. § 501(a)]

       70.     WowWee repleads and incorporates by reference each and every allegation set forth




                                               17
          Case 1:19-cv-00256-DAB Document 1 Filed 01/09/19 Page 18 of 28



in the preceding paragraphs as if fully set forth herein.

         71.   WowWee is the exclusive owner of the Untamed Works.

         72.   Defendant had actual notice of WowWee’s exclusive rights in and to the Untamed

Works.

         73.   Defendant did not attempt and therefore inherently failed to obtain WowWee’s

consent or authorization to use, manufacture, reproduce, copy, display, prepare derivative works

of, distribute, sell, transfer, rent, perform, and/or market WowWee’s Untamed Products and/or

Untamed Works.

         74.   Without permission, Defendant knowingly and intentionally reproduced, copied,

and displayed WowWee’s Untamed Works by manufacturing, importing, exporting, advertising,

marketing, promoting, distributing, displaying, offering for sale, and/or selling Infringing Products

that bear such Untamed Works, or artwork that is, at a minimum, substantially similar to

WowWee’s Untamed Works.

         75.   Defendant’s unlawful and willful actions as alleged herein constitute infringement

of WowWee’s Untamed Works, including WowWee’s exclusive rights to reproduce, distribute,

and/or sell such Untamed Works in violation of 17 U.S.C. § 501(a).

         76.   Defendant’s knowing and intentional copyright infringement, as alleged herein, has

caused substantial and irreparable harm to WowWee in an amount as yet unknown but to be proven

at trial, for which WowWee has no adequate remedy at law, and unless enjoined, Defendant will

continue to cause, substantial and irreparable harm to WowWee.

         77.    Based on Defendant’s wrongful conduct, WowWee is entitled to injunctive relief,

WowWee’s actual damages and Defendant’s profits in an amount to be proven at trial and

enhanced discretionary damages for willful copyright infringement, and reasonable attorneys’ fees




                                                 18
         Case 1:19-cv-00256-DAB Document 1 Filed 01/09/19 Page 19 of 28



and costs.

                                 FIFTH CAUSE OF ACTION
                     (Violation of Deceptive Acts and Practices Unlawful)
                                  [N.Y. Gen. Bus. Law § 349]

       78.      WowWee repleads and incorporates by reference each and every allegation set

forth in the preceding paragraphs as if fully set forth herein.

       79.     Through Defendant’s unlawful, unauthorized, and unlicensed use of WowWee’s

Untamed Works and/or Untamed Marks on or in connection with the manufacturing, importing,

exporting, advertising, marketing, promoting, distributing, displaying, offering for sale, selling,

and/or otherwise dealing in Infringing Products that are identical and/or confusingly or

substantially similar to WowWee’s Untamed Products, Defendant has engaged in consumer-

oriented conduct that has adversely affected the public interest and has resulted in injury to

consumers in New York.

       80.     Defendant’s aforementioned conduct was and is a willful and deliberate attempt to

mislead consumers and constitutes the use of deceptive acts or practices in the conduct of business,

trade, or commerce. Such conduct has deceived and materially misleads or has a tendency to

deceive and materially mislead the consuming public and has injured and will continue to injure

WowWee’s business, reputation, and goodwill in violation of N.Y. Gen. Bus. Law § 349.

       81.     As a result of Defendant’s actions alleged herein, Plaintiffs have suffered and will

continue to suffer irreparable harm for which they have no adequate remedy at law.

       82.     Pursuant to N.Y. Gen. Bus. Law. § 349(h), WowWee is entitled to enjoin

Defendant’s unlawful conduct as well as obtain damages in an amount to be determined at trial,

costs, disbursements, and attorneys’ fees.




                                                  19
         Case 1:19-cv-00256-DAB Document 1 Filed 01/09/19 Page 20 of 28



                                  SIXTH CAUSE OF ACTION
                                       (False Advertising)
                                   [N.Y. Gen. Bus. Law § 350]

       83.     WowWee repleads and incorporates by reference each and every allegation set forth

in the preceding paragraphs as if fully set forth herein.

       84.     Without the authorization of WowWee, Defendant has used WowWee’s Untamed

Works and/or Untamed Marks and/or marks and/or artwork and/or packaging designs that are

identical and/or confusingly or substantially similar to WowWee’s Untamed Works and/or

Untamed Marks in connection with the advertising, marketing, promoting, distributing, displaying,

offering for sale, selling, and/or otherwise dealing in the Infringing Products that are identical

and/or confusingly or substantially similar to WowWee’s Untamed Products, thereby causing

confusion, mistake, and deceiving consumers and the public as to the source, origin, sponsorship,

or quality of Defendant’s Infringing Products.

       85.     Defendant’s aforementioned willful and intentional conduct constitutes false

advertising in the conduct of any business, trade, or commerce and has injured and will continue

to injure WowWee’s business, reputation, and goodwill in violation of N.Y. Gen. Bus. Law § 350.

       86.     As a result of Defendant’s actions alleged herein, Plaintiffs have suffered and will

continue to suffer irreparable harm for which they have no adequate remedy at law.

       87.     Pursuant to N.Y. Gen. Bus. Law. § 350(e), WowWee is entitled to enjoin

Defendant’s unlawful conduct as well as obtain damages in an amount to be determined at trial,

costs, disbursements, and attorneys’ fees.



                                SEVENTH CAUSE OF ACTION
                                    (Unfair Competition)
                                  [New York Common Law]




                                                 20
         Case 1:19-cv-00256-DAB Document 1 Filed 01/09/19 Page 21 of 28



       88.     WowWee repleads and incorporates by reference each and every allegation set forth

in the preceding paragraphs as if fully set forth herein.

       89.     By manufacturing, importing, exporting, advertising, marketing, promoting,

distributing, displaying, offering for sale, selling, and/or otherwise dealing in the Infringing

Products, Defendant has traded off the extensive goodwill of WowWee and its Untamed Products

to induce, and did induce and intends and will continue to induce, customers to purchase its

Infringing Products, thereby directly competing with WowWee. Such conduct has permitted and

will continue to permit Defendant to make substantial sales and profits based on the goodwill and

reputation of WowWee, which WowWee has amassed through its nationwide marketing,

advertising, sales, and consumer recognition.

       90.     Defendant’s advertising, marketing, promoting, distributing, displaying, offering

for sale, selling, and/or otherwise dealing in the Infringing Products was and is in violation and

derogation of WowWee’s rights and is likely to cause confusion and mistake, and to deceive

consumers and the public as to the source, origin, sponsorship, or quality of Defendant’s Infringing

Products.

       91.     Defendant knew, or by the exercise of reasonable care should have known, that its

advertising, marketing, promoting, distributing, displaying, offering for sale, selling, and/or

otherwise dealing in the Infringing Products and its continuing advertising, marketing, promoting,

distributing, displaying, offering for sale, selling, and/or otherwise dealing in the Infringing

Products would cause confusion and mistake, or deceive purchasers, users, and the public.

       92.     Upon information and belief, Defendant’s aforementioned wrongful actions have

been knowing, deliberate, willful, intended to cause confusion and mistake, and to deceive, in

blatant disregard of WowWee’s rights, and for the wrongful purpose of injuring WowWee and its




                                                 21
         Case 1:19-cv-00256-DAB Document 1 Filed 01/09/19 Page 22 of 28



competitive position while benefiting Defendant.

        93.     As a direct and proximate result of Defendant’s aforementioned wrongful actions,

WowWee has been and will continue to be deprived of substantial sales of its Untamed Products

in an amount as yet unknown but to be determined at trial, for which WowWee has no adequate

remedy at law, and WowWee has been and will continue to be deprived of the value of its Untamed

Works and Untamed Marks as commercial assets in an amount as yet unknown but to be

determined at trial, for which WowWee has no adequate remedy at law.

        94.     As a result of Defendant’s actions alleged herein, WowWee is entitled to injunctive

relief, an order granting WowWee’s damages and Defendant’s profits stemming from its infringing

activities, and exemplary or punitive damages for Defendant’s intentional misconduct.

                                  EIGHTH CAUSE OF ACTION
                                      (Unjust Enrichment)
                                    [New York Common Law]

        95.     WowWee repleads and incorporates by reference each and every allegation set forth

in the preceding paragraphs as if fully set forth herein.

        96.     By virtue of the egregious and illegal acts of Defendant as described herein,

Defendant has been unjustly enriched in an amount to be proven at trial.

        97.     Defendant’s retention of monies gained through its deceptive business practices,

infringement, acts of deceit, and otherwise would serve to unjustly enrich Defendant and would

be contrary to the interests of justice.

                                      PRAYER FOR RELIEF

        WHEREFORE, WowWee prays for judgment against Defendant as follows:

        A.      For an award of Defendant’s profits and WowWee’s damages pursuant to 15 U.S.C.

        § 1117(a), enhanced discretionary damages under 15 U.S.C. § 1117(a), and treble damages

        in the amount of a sum equal to three (3) times such profits or damages, whichever is


                                                 22
 Case 1:19-cv-00256-DAB Document 1 Filed 01/09/19 Page 23 of 28



greater, pursuant to 15 U.S.C. § 1117(b) for willfully and intentionally using a mark or

designation, knowing such mark or designation is a counterfeit mark in violation of 15

U.S.C. § 1114(1)(a);

B.     In the alternative to Defendant’s profits and WowWee’s actual damages, enhanced

discretionary damages and treble damages for willful use of a counterfeit mark in

connection with the sale, offering for sale, or distribution of goods or services, for statutory

damages pursuant to 15 U.S.C. § 1117(c) in the amount of not more than $2,000,000 per

counterfeit mark per type of goods or services sold, offered for sale, or distributed, as the

court considers just, which WowWee may elect prior to the rendering of final judgment;

C.     For an award of Defendant’s profits and WowWee’s damages in an amount to be

proven at trial for willful trademark infringement of their federally registered Untamed

Marks, and such other compensatory damages as the Court determines to be fair and

appropriate pursuant to 15 U.S.C. § 1117(a);

D.     For an award of Defendant’s profits and WowWee’s damages pursuant to 15 U.S.C.

§ 1117(a) in an amount to be proven at trial and such other compensatory damages as the

Court determines to be fair and appropriate pursuant to 15 U.S.C. § 1117(a) for false

designation of origin and unfair competition under 15 U.S.C. §1125(a);

E.     For an award of WowWee’s actual damages and Defendant’s profits, pursuant to

17 U.S.C. § 504(b) in an amount to be proven at trial for willful copyright infringement of

WowWee’s Untamed Works under 17 U.S.C. § 501(a);

F.     In the alternative to WowWee’s actual damages and Defendant’s profits for

copyright infringement of WowWee’s Untamed Works pursuant to 17 U.S.C. § 504(b), for

statutory damages of up to $150,000 per infringement pursuant to 17 USC § 504(c) for




                                          23
     Case 1:19-cv-00256-DAB Document 1 Filed 01/09/19 Page 24 of 28



willful copyright infringement, which WowWee may elect prior to the rendering of final

judgment;

G.       For an award of damages in an amount to be proven at trial for deceptive acts and

practices pursuant to N.Y. Gen. Bus. Law. § 349(h);

H.       For an award of damages to be proven at trial for false advertising pursuant to N.Y.

Gen. Bus. Law. § 350(e);

I.       For an award of damages to be proven at trial for common law unfair competition;

J.       For an award of damages in an amount to be proven at trial for unjust enrichment;

K.       For a preliminary and permanent injunction by this Court enjoining and prohibiting

Defendant, or its agents, and any employees, agents, servants, officers, representatives,

directors, attorneys, successors, affiliates, assigns, and entities owned or controlled by

Defendant, and all those in active concert or participation with Defendant, and each of them

who receives notice directly or otherwise of such injunction from:

             i. manufacturing, importing, exporting, advertising, marketing, promoting,

                distributing, displaying, offering for sale, selling and/or otherwise dealing

                in the Infringing and/or Counterfeit Products;

            ii. directly or indirectly infringing in any manner any of WowWee’s

                trademarks, copyrights, or other rights (whether now in existence or

                hereafter created) including, without limitation WowWee’s Untamed Marks

                or Untamed Works;

            iii. using any reproduction, counterfeit, copy or colorable imitation of

                Plaintiffs’ trademarks, copyrights, or other rights (whether now in existence

                or hereafter created) including, without limitation, WowWee’s Untamed




                                          24
Case 1:19-cv-00256-DAB Document 1 Filed 01/09/19 Page 25 of 28



           Marks and Untamed Works to identify any goods or services not authorized

           by WowWee;

       iv. using any of WowWee’s trademarks, copyrights, or other rights (whether

           now in existence or hereafter created) including, without limitation,

           WowWee’s Untamed Works or Untamed Marks, or any other marks or

           artwork that are confusingly or substantially similar WowWee’s Untamed

           Works or Untamed Marks on or in connection with Defendant’s

           manufacturing, importing, exporting, advertising, marketing, promoting,

           distributing, displaying, offering for sale, selling, and/or otherwise dealing

           in the Counterfeit Products;

       v. using any false designation of origin or false description, or engaging in any

           action which is likely to cause confusion, cause mistake, and/or to deceive

           members of the trade and/or the public as to the affiliation, connection or

           association of any product manufactured, imported, exported, advertised,

           marketed, promoted, distributed, displayed, offered for sale, or sold by

           Defendant with WowWee, and/or as to the origin, sponsorship, or approval

           of any product manufactured, imported, exported, advertised, marketed,

           promoted, distributed, displayed, offered for sale, or sold by Defendant and

           Defendant’s commercial activities by WowWee;

       vi. engaging in the unlawful, unfair, or fraudulent business acts or practices,

           including, without limitation, the actions described herein, including the of

           advertising and/or dealing in any Counterfeit Products;

      vii. engaging in any other actions that constitute unfair competition with




                                     25
 Case 1:19-cv-00256-DAB Document 1 Filed 01/09/19 Page 26 of 28



               WowWee;

         viii. engaging in any other act in derogation of WowWee’s rights;

          ix. secreting, destroying, altering, removing, or otherwise dealing with the

               Infringing Products or any books or records that contain any information

               relating to manufacturing, importing, exporting, advertising, marketing,

               promoting, distributing, displaying, offering for sale, selling and/or

               otherwise dealing in the Infringing Products;

           x. effecting assignments or transfers, forming new entities or associations, or

               utilizing any other device for the purpose of circumventing or otherwise

               avoiding the prohibitions set forth in any Final Judgment or Order in this

               action; and

          xi. instructing, assisting, aiding or abetting any other person or entity in

               engaging in or performing any of the activities referred to in subparagraphs

               (i) through (x) above; and

L.     For an order of the Court requiring that Defendant recall from any distributors and

retailers and deliver up to WowWee for destruction any and all Infringing and/or

Counterfeit Products and any and all packaging, labels, tags, advertising and promotional

materials and any other materials in the possession, custody or control of such distributors

and retailers that infringe any of WowWee’s trademarks, copyrights, or other rights

including, without limitation, WowWee’s Untamed Works or Untamed Marks, or bear any

marks or artwork that are confusingly or substantially similar to WowWee’s Untamed

Works or Untamed Marks;

M.     For an order of the Court requiring that Defendant deliver up for destruction to




                                        26
 Case 1:19-cv-00256-DAB Document 1 Filed 01/09/19 Page 27 of 28



WowWee any and all Infringing and/or Counterfeit Products and any and all packaging,

labels, tags, advertising, and promotional materials and any other materials in the

possession, custody or control of Defendant that infringe any of WowWee’s trademarks,

copyrights, or other rights including, without limitation, WowWee’s Untamed Works or

Untamed Marks, or bear any marks or artwork that are confusingly or substantially similar

to WowWee’s Untamed Works or Untamed Marks pursuant to 15 U.S.C. § 1118;

N.     For an order from the Court requiring that Defendant provide complete accountings

for any and all monies, profits, gains and advantages derived by Defendant from its

manufacturing, importing, exporting, advertising, marketing, promoting, distributing,

displaying, offering for sale, sale and/or otherwise dealing in the Infringing and/or

Counterfeit Products as described herein, including prejudgment interest;

O.     For an order from the Court that an asset freeze or constructive trust be imposed

over any and all monies, profits, gains and advantages in Defendant’s possession which

rightfully belong to WowWee;

P.     For an award of exemplary or punitive damages in an amount to be determined by

the Court;

Q.     For WowWee’s reasonable attorneys’ fees;

R.     For all costs of suit; and

S.     For such other and further relief as the Court may deem just and equitable.

                         DEMAND FOR JURY TRIAL

WowWee respectfully demands a trial by jury on all claims.



Dated: January 9, 2019                      Respectfully submitted,

                                            EPSTEIN DRANGEL LLP


                                       27
Case 1:19-cv-00256-DAB Document 1 Filed 01/09/19 Page 28 of 28




                                   BY:   __/s/ Dwana S. Dixon______________________
                                         Dwana S. Dixon (DD 0609)
                                         ddixon@ipcounselors.com
                                         Jason M. Drangel (JD 7204)
                                         jdrangel@ipcounselors.com
                                         Ashly E. Sands (AS 7715)
                                         asands@ipcounselors.com
                                         Kerry B. Brownlee (KB 0823)
                                         kbrownlee@ipcounselors.com
                                         New York, NY 10165
                                         Telephone:     (212) 292-5390
                                         Facsimile:     (212) 292-5391
                                         Attorneys for Plaintiffs
                                         WowWee Group Limited and
                                         WowWee Canada, Inc.




                              28
